 



Exhibit 10-i
STOCK REDEMPTION AGREEMENT
     THIS STOCK REDEMPTION AGREEMENT (“Agreement”), dated this 26th day of
August, 2005, is between Nordson Corporation, a corporation organized under the
laws of the State of Ohio (“Nordson”), and Russell L. Bauknight, as Trustee or
co-Trustee (“Bauknight”) of those certain trusts set forth in Attachment A
hereto (the “Nord Trusts”).
The parties agree as follows:
     1. Purchase of Common Shares; Purchase Price. On the date hereof,
Bauknight, as Trustee or Co-Trustee of the Nord Trusts, hereby agrees to sell to
Nordson, and Nordson hereby agrees to purchase from Bauknight, 3,657,667 common
shares of Nordson common stock (the “Purchased Shares”) at an aggregate purchase
price (the “Purchase Price”) of One Hundred Twenty-Four Million Six Hundred
Eighty Nine Thousand Eight Hundred Sixty Eight Dollars and Three Cents
($124,689,868.03) ($34.09 per share). On September 7, 2005 (the “Settlement
Date”), Bauknight will arrange to deliver the Purchased Shares to Nordson’s
Transfer Agent, National City Bank, Cleveland (DTC # 9957) via DWAC
(Deposit/Withdrawal At Custodian). The Purchase Price will be payable in
immediately available funds, as directed by Bauknight, upon receipt of the
Purchased Shares.
     2. Representations and Warranties by Bauknight. Bauknight represents and
warrants to Nordson as follows: (i) the Nord Trusts have been duly created and
are validly existing under applicable state law; (ii) he has sufficient power
and authority under the Nord Trusts and other governing documents, each as
amended to date, as trustee or co-trustee to execute and deliver this Agreement
and to perform all of his obligations under this Agreement; (iii) this Agreement
is a valid and binding obligation of Bauknight and the Nord Trusts enforceable
in accordance with its terms, except to the extent that enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar laws relating to creditors’ rights generally and
that the remedies of specific performance and injunctive or other equitable
relief are subject to equitable defenses and to the discretion of the court
before which proceedings may be brought; (iv) the Nord Trusts own the Purchased
Shares and Bauknight has the right to transfer them to Nordson free and clear of
any lien, pledge, encumbrance, or claim; (v) neither the execution and delivery
by Bauknight of this Agreement or any document by which Bauknight sells the
Purchased Shares nor compliance by Bauknight with the terms and provisions
hereof or thereof will conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction or ruling of any
court or other governmental entity, or any law, statute or regulation, to which
Bauknight or the Nord Trusts are subject, or any agreement, contract or
commitment to which Bauknight is a party or to which the Nord Trusts are
subject; and (vi) other than required filings with the Securities and Exchange
Commission after the consummation of the transactions contemplated hereby, no
notices, reports or other filings are required to be made by Bauknight with, nor
are any consents, permits or approvals required to be obtained by Bauknight from
any third person in connection with Bauknight’s execution and delivery of this
Agreement or the consummation by Bauknight of the transactions contemplated
hereby.
     3. Representations and Warranties by Nordson. Nordson represents and
warrants to Bauknight as follows: (i) it is a corporation organized and duly
existing under the laws of the State of Ohio; (ii) it has sufficient power under
its articles of incorporation, code of regulations and other governing
documents, each as amended to date, to execute

 



--------------------------------------------------------------------------------



 



and deliver this Agreement and to perform all of its obligations under this
Agreement; (iii) the execution and delivery of this Agreement, and purchase of
the Purchased Shares, has been approved by its Board of Directors; (iv) no
approval by its shareholders is necessary to authorize the execution, delivery,
or performance of this Agreement; (v) this Agreement is a valid and binding
obligation of Nordson enforceable in accordance with its terms, except to the
extent that enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other similar laws
relating to creditors’ rights generally and that the remedies of specific
performance and injunctive or other equitable relief are subject to equitable
defenses and to the discretion of the court before which proceedings may be
brought; (vi) neither the execution and delivery by Nordson of this Agreement
nor compliance by Nordson with the terms and provisions hereof will conflict
with or result in a breach in any of the terms, conditions or provisions of any
judgment, order, injunction or ruling of any court or other governmental entity,
or any law, statute or regulation, to which Nordson is subject, or any
agreement, contract or commitment to which Nordson is a party or is subject; and
(vii) no notices, reports or other filings are required to be made by Nordson
with, nor are any consents, permits or approvals required to be obtained by
Nordson from, any third person in connection with Nordson’s execution and
delivery of this Agreement or the consummation by Nordson of the transactions
contemplated hereby.
     4. Dividend. The parties hereto acknowledge and agree that the Nord Trusts
shall receive the dividend of 16.5 cents per share for the Purchased Shares
which will be paid by Nordson on September 20, 2005.
     5. Waiver. Solely in connection with the transactions contemplated herein,
Nordson hereby waives all notices dated and other obligations imposed upon the
Nord Trusts set forth in Section 2 of that certain Agreement dated December 31,
1983, by and among Nordson, Eric T. Nord and Evan W. Nord, individually; Eric T.
Nord and Evan W. Nord, as trustees under the will of Walter G. Nord; William D.
Ginn, as trustee under an Agreement with Walter G. Nord dated December 29, 1961
and an Agreement with Eric T. Nord dated June 2, 1978; and The Nordson
Foundation.
     6. Miscellaneous. This Agreement represents the entire agreement on its
subject matter between the parties. This Agreement will be interpreted and
enforced in accordance with the laws of the State of Ohio. Jurisdiction and
venue for any action or claim arising hereunder shall lie exclusively in the
Cuyahoga County, Ohio Court of Common Pleas or the federal district court
sitting in Cuyahoga County, Ohio, and each party irrevocably consents to the
personal and subject matter jurisdiction of said courts. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument. The
signature page of any counterpart, and facsimiles and photocopies thereof, may
be appended to any other counterpart and, when so appended, will constitute an
original. The provisions of this Agreement are distinct and severable and if any
provision is held to be invalid or unenforceable, such invalidity or
unenforceability will not affect the validity or enforceability of any other
provision of this Agreement.
[SIGNATURE PAGE ATTACHED]

 



--------------------------------------------------------------------------------



 



     The parties have entered into this Agreement with effect as of August 26,
2005.

              NORDSON CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
                  Russell L. Bauknight, as Trustee of those certain trusts set
forth on Attachment A.

 



--------------------------------------------------------------------------------



 



ATTACHMENT A

     
1.
  Cynthia W. Nord Charitable Remainder Unitrust dated June 9, 1994
2.
  Evan W. Nord Charitable Remainder Unitrust dated June 9, 1994
3.
  Evan W. Nord Revocable Trust, dated July 6, 1994, as supplemented
September 21, 1994 and November 18, 1994
4.
  1997 Evan W. Nord Grandchild Trust No. 1 dated April 10, 1997
5.
  1997 Evan W. Nord Grandchildren Trust dated September 8, 1997
6.
  Evan W. Nord Trust FBO Bruce B. Nord dated June 2, 1987
7.
  Evan W. Nord Trust FBO Ethan W. Nord dated June 2, 1987
8.
  Evan W. Nord Trust FBO Kathleen N. Peterson dated June 2, 1987
9.
  Evan W. Nord Trust FBO Eric T. Nord dated June 2, 1987
10.
  Evan W. Nord Trust FBO Allyson M. Nord dated June 2, 1987
11.
  Evan W. Nord Trust Agreement FBO Wiley Kennedy dated December 8, 1995
12.
  2000 Irrevocable Trust Agreement of Evan W. Nord dated January 19, 2000
13.
  2000 Charitable Remainder Trust No. 1 of Evan W. Nord dated January 19, 2000
14.
  2000 Charitable Remainder Trust No. 2 of Evan W. Nord dated January 19, 2000
15.
  2000 Charitable Remainder Trust No. 3 of Evan W. Nord dated January 19, 2000
16.
  2000 Charitable Remainder Trust No. 4 of Evan W. Nord dated January 19, 2000
17.
  2000 Charitable Remainder Trust No. 5 of Evan W. Nord dated January 19, 2000
18.
  2000 Charitable Remainder Trust No. 6 of Evan W. Nord dated January 19, 2000
19.
  2000 Charitable Remainder Trust No. 7 of Evan W. Nord dated January 19, 2000
20.
  2000 Charitable Remainder Trust No. 8 of Evan W. Nord dated January 19, 2000
21.
  2000 Charitable Remainder Trust No. 9 of Evan W. Nord dated January 19, 2000
22.
  2000 Charitable Remainder Trust No. 10 of Evan W. Nord dated January 19, 2000
23.
  2000 Charitable Remainder Trust No. 11 of Evan W. Nord dated January 19, 2000
24.
  2000 Charitable Remainder Trust No. 12 of Evan W. Nord dated January 19, 2000
25.
  2000 Charitable Remainder Trust No. 13 of Evan W. Nord dated January 19, 2000
26.
  2000 Charitable Remainder Trust No. 14 of Evan W. Nord dated January 19, 2000
27.
  2000 Charitable Remainder Trust No. 15 of Evan W. Nord dated January 19, 2000
28.
  2000 Charitable Remainder Trust No. 16 of Evan W. Nord dated January 19, 2000
29.
  2000 Charitable Remainder Trust No. 17 of Evan W. Nord dated January 19, 2000
30.
  2000 Charitable Remainder Trust No. 18 of Evan W. Nord dated January 19, 2000
31.
  2000 Charitable Remainder Trust No. 19 of Evan W. Nord dated January 19, 2000
32.
  2000 Charitable Remainder Trust No. 20 of Evan W. Nord dated January 19, 2000
33.
  Evan W. Nord Trust for Lineal Descendants FBO Allyson N. Wandtke dated May 25,
1995
34.
  Evan W. Nord Trust for Lineal Descendants FBO Kathleen N. Peterson dated
May 25, 1995
35.
  Evan W. Nord Trust for Lineal Descendants FBO Ethan W. Nord dated May 25, 1995
36.
  Evan W. Nord Trust for Lineal Descendants FBO Eric T. Nord dated May 25, 1995
37.
  Evan W. Nord Trust for Lineal Descendants FBO Bruce B. Nord dated May 25, 1995
38.
  Evan W. Nord Charitable Remainder Unitrust FBO Eric Nord and Charitable
Purposes dated June 1, 1993, as supplemented on July 28, 1994 and May 26, 1995
39.
  Evan W. Nord Charitable Remainder Unitrust FBO Ethan Nord and Charitable
Purposes dated June 1, 1993, as supplemented on July 28, 1994 and May 26, 1995
40.
  Evan W. Nord Charitable Remainder Unitrust FBO Bruce Nord and Charitable
Purposes dated June 1, 1993, as supplemented on July 28, 1994 and May 26, 1995
41.
  Evan W. Nord Charitable Remainder Unitrust FBO Kathleen Peterson and
Charitable Purposes dated June 1, 1993, as supplemented on July 28, 1994 and
May 26, 1995
42.
  Evan W. Nord Charitable Remainder Unitrust FBO Allyson N. Wandtke and
Charitable Purposes dated June 1, 1993, as supplemented on July 28, 1994 and
May 26, 1995.

 